           Case 1:20-cv-07260-JMF Document 29 Filed 01/13/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GIANNIS ANTETOKOUNMPO,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-7260 (JMF)
                  -v-                                                  :
                                                                       :       ORDER
DEANNE DEBACA FINNEY,                                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff has filed a motion for default judgment against Defendant, ECF No. 19, and the
Court has ordered the parties to appear for a default judgment hearing currently scheduled for
January 19, 2021, see ECF No. 26. On January 12, 2021, Plaintiff filed a letter motion seeking
leave to file an amended motion for default judgment because his previous papers had “many
deficiencies” and allegedly “omit[ted] remedies that Plaintiff would be entitled to.” ECF No. 28,
at 2. Plaintiff also requested an adjournment of the default judgment hearing to allow Defendant
to oppose the new motion. Id.

        Plaintiff’s motion for leave to file an amended motion for default judgment is
GRANTED, and Plaintiff’s earlier motion for default judgment, ECF No. 19, is DENIED as
moot. Plaintiff is instructed to file his new motion and accompanying papers as standalone ECF
entries no later than January 14, 2021. Defendant shall file any opposition no later than
January 22, 2021. Additionally, the hearing currently scheduled for January 19, 2020, is hereby
ADJOURNED to January 27, 2021 at 4:30 p.m.

        The hearing will be held remotely by teleconference in accordance with Rule 2(A) of the
Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling
the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,
followed by the pound (#) key. (Members of the public and press may also attend using the
same dial-in information; they will not be allowed to speak during the conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send a joint
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.
         Case 1:20-cv-07260-JMF Document 29 Filed 01/13/21 Page 2 of 2



        Plaintiff is instructed to serve Defendant with this Order and his amended papers seeking
default judgment via overnight courier and file proof of service no later than January 15, 2021.

       The Clerk of Court is directed to terminate ECF Nos. 19 and 28.

       SO ORDERED.

Dated: January 13, 2021                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
